DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeGevay US 6,796,398 B1 in view of Line et al. US 10,583,797 B2 and Disneyland® Spinning Tea Cup opening date July 17, 1955. 
Regarding claim 1, DeGevay '398 discloses a seating layout in an automobile (10) comprising: a) a continuous seating area (16) (column 3, lines 18-20) for passengers aligned in an approximately rounded arrangement, said continuous seating area comprising a semi-circle seat back extending from a semi-circle seat base, and at least one is continuity defined by the seat back and seat base, wherein the continuous seating area is constructed and arranged to orient seated passengers toward a shared area of focus: and b) a cabin structure supporting the continuous seating area comprising a roof (36), floor space (14), a portion connecting the roof and the floor space (12) and at least one second discontinuity (column 3, lines 58-63 and column 4, lines 6).
However, DeGevay '398 does not show continuous seating areas rounded major-arc arrangement and an autonomous automobile.
Disneyland® Spinning Tea Cup opening date July 17, 1955 shows continuous seating areas rounded major-arc arrangement. 


Regarding claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the continous seating area  of DeGevay ‘398 as a major-arc, as taught by Disneyland® Spinning Tea Cup opening date July 17, 1955,  in order to provide seating for more people. 
Regarding claim 1, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the automotive of DeGevay ‘398, as modified, as an autonomous vehicle, as taught by Line et al. 797, in order to provide a self-driving automotive.
Regarding claim 2, DeGevay '398, as twice modified, discloses the seating layout in an autonomous automobile as claimed in claim 1, wherein the cabin structure is fabricated as an inseparable structure integrated with the structural frame of an automobile.
Regarding claim 4, DeGevay ‘398, as twice modified, the seating layout in an autonomous automobile as claimed in claim 1, wherein the-continuous seating area is constructed and arranged for more than one passengers to be seated.

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeGevay US 6,796,398 B1 in view of Line et al. US 10,583,797 B2 and Disneyland® Spinning Tea Cup opening date July 17, 1955 as applied to claim 1 above, and further in view of Washburn et al. 5,033,567.
Regarding claim 3, DeGevay ‘398, as twice modified, the seating layout in an autonomous automobile as claimed in claim 1. DeGevay ‘398 discloses a vehicle (10) is comprised of a frame (12) and a platform (14) is coupled to the frame (12) in Figure 1.
However, DeGevay ‘398 does not show wherein the cabin structure is fabricated as a removable cabin structure.
Washburn et al. ‘567 teaches a removable cabin (12) (column 7, lines 
40-50).
Regarding claim 3, it would have been obvious to one having ordinary skill of DeGevay ‘398, as twice modified, with a removable cabin, as taught by Washburn et al.’567, in order to mount the removable cabin structure on a different frame.
Allowable Subject Matter
Claim 5 is allowed.
The recitations of the specific features of the seating layout in an autonomous automobile in claim 5 including especially the construction of the at least one retractable part to increase or decrease the area of . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 



LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612